Exhibit 5.1 Yaakov Neeman* Tuvia Erlich Meir Linzen Alan Sacks Yaacov Brandt Ehud Sol Janet Levy Pahima Amir Seraya Yael (Neeman) Bar-Shai Yaacov Sharvit Eliot Sacks Baruch Katzman David Zailer Neil Wilkof Mark Phillips Adam Eytan Orly Gerbi Moshe Hardi Gilad Wekselman Yossi Ashkenazi Gil White Anthony Leibler Eldad Chamam Ilanit Landesman Yogev Limor Hodir OryNacht Maya Racine Netser Esther Sternbach Roni Libster Menachem Neeman KarenL. Elburg Hanan Haviv Liat Shaked-Katz Ruth Dagan Asher Dovev Odelia Offer Sharon Petel Moria Tam-Harshoshanim Guy Katz Daniel Reisner Nurit Dagan Yaniv Dinovitch Nir Raber Harriet Finn Jay K. Kupietzky Alon Ziv Ofir Segev Ran Hai Ronen Reingold Haya Ehrman Tal Dror Schwimmer Shai Kagan Chagai Vered Gilad Majerowicz Yuval Navot Irit Roth Boaz Golan Michal Caspi Shira Margalit -Elbaz Efri Berkovich Yehoshua Gurtler Shachar Porat Amir Peres Yair Geva Nir Dash Itzhak Shragay Eran Lempert Tamara Tapoohi Waldman Hanna Bilavsky Saar Pauker Orit Hipsher Moshe Yaacov Daniel Lipman Lowbeer Carmit Keanan Moran Yemini Ofer Granot Tal Even-Zahav Haim Machluf Ruth Bergwerk Ron Ben-Menachem Yuval Meidar Aviram Hazak Aya Ben David Ashbel Efrat Ben-Eliezer Sagit Avital-Asaf Rotem Virnik Robert Wiseman Michal Gutelzon Dan Sharot Vladi Borodovsky Itai Sarfaty Elad Shaul Gal Schwartz Ran Kedem Ra'anan Sagi Na’ama Babish Revital Katz Eran Wagner Orit Strauss Dana Gal-Altbauer Ronen Hausirer Michal Haberfeld Hen Tirosh Racheli Pry-Reichman Gilad Neeman Ifat Pagis-Gelman Ayelet Regavim-Kahanov Ariel Yosefi Asaf Nahum Tal Hamdi Yael ChervinskyEdan Gilad Shay Roi Hayun Coby Solomon Maayan Hammer-Tzeelon Chen Luzzatto Keren Assaf Tseela Yurkevich Limor LernerShechter Adina Shapiro Lev Zigman Noa Landau Bar-Ner Uriel Mozes Tsouriel Picard Tamar Fefer-Solomon Elad Wieder Ilana Berman-Nir Tamar Bachar Nir Gal Adar Ortal Ohad Elkeslassy Efrat Tzur Dana Kashi Nir Miller Dikla Nassi Chen Dekel-Zilber Jennifer Schear Yotam Blaushild Liran Barak Chen Moyal Eyal Shaltieli Alon Lederman Michal Pereg Erez Nahum Tomer Farkash Maor Roth Rosie M. Ron Zara Gold Sahar Regev Niva Dimor Omer Yaniv Nadav Yariv Jenia Melkhior Karin Fried Tal Avigdory Yehonatan Ohayon Lital Wolfovitz Mor Atias Reut Alcalay Menachem Danishefsky Michal Weisbert Liraz Cohen Aviv Parienty Keren Horowitz Rafael Herbst Zvika Friedman Hadas Waissler Sarit Shainboim Netanel Haim Yael Hauser Itamar Gur Yehuda Hommfor Doron Hindin Amit Laufer Rotem Shay Talia Blazer Nimrod Praver Tomer Marsha Shani Gertzman Nofar Asselman Tal Zohar Noy Levinson Maayan Clara Padlon Einat Steiner Tom Waltner Orly Erlich Sigal Berger Eitan Ella Noa Gruman Hila Dovev Amir Zeldner Noa Leon Natan Rosenwasser Grigory Danovich Lior Sofer Maya Rozenwax Dana Comber *Founding Partner 27 November 2013 File No: 10887 EXHIBIT5.01 BluePhoenix Solutions Ltd. 601 Union Street Suite 4616 Seattle Washington Ladies and Gentlemen: We have acted as special Israeli counsel to BluePhoenix Solutions Ltd., an Israeli company (the “Company”), in connection with the Registration Statement No. 333-191394 onForm F-1 under the Securities Act of 1933 and the pre-effective amendmentfiled by the Company with the Securities and Exchange Commission on the date hereof (the “Registration Statement”).The Registration Statement relates to the resale by Prescott Group Aggressive Small Cap Master Fund, G.P.and its designated affiliates (the “Selling Shareholder”) of up to 625,000 ordinary shares of the Company, par value NIS 0.04 per share (“Ordinary Shares”) issued to the Selling Shareholder under the Amended and Restated Securities Purchase Agreement dated November 25, 2013, as detailed in the Registration Statement (the “Securities Purchase Agreement”). In so acting, we have examined such statutes, regulations, corporate records, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Company, and have made such inquiries of such officers and representatives, as we have deemed relevant and necessary as a basis for the opinion hereinafter set forth. Asia House, 4 Weizmann St., Tel-Aviv 6423904, Israel, Tel: (972)-3-692-2020, Fax: (972)-3-696-6464, e-mail: hfn@hfnco.il www.hfn.co.il In such examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such latter documents.As to all questions of fact material to this opinion that have not been independently established, we have relied upon certificates or comparable documents of officers and representatives of the Company.We have considered such questions of Israeli law as we have deemed necessary for the purpose of rendering this opinion.We are members of the Bar of the State of Israel and, in rendering our opinion, we do not pass (expressly or by implication) on the laws of any jurisdiction other than the State of Israel. Our opinion relates only to Israeli laws. Based upon the foregoing, we are of the opinion that the 625,000 Ordinary Shares registered for resale under the Registration Statement were duly authorized, validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the references to our firm under the heading “Legal Matters” in the prospectus contained in the Registration Statement. Very truly yours, /s/ Herzog, Fox & Neeman Herzog, Fox & Neeman
